Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. 
Regarding the claim interpretation under U.S.C. 112(f), applicant argues that the first and second elements should not be interpreted under U.S.C. 112(f).  The Office respectfully disagrees.  The claim meets the three-prong analysis, A) the claim limitation uses a generic placeholder (“element”) for performing the claimed function); B) the generic placeholder is modified by functional language (preventing movement of the second body portion in a third direction); C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  Therefore, the interpretation is maintained. 
Applicant argues that Greenhalgh ‘796 in view of Greenhalgh ‘453 fails to disclose the base being configured to limit movement of the first body portion to movement between the first and second ends of the base” as recited in claim 16.  The Office respectfully disagrees.  The base is configured to limit movement between the two ends as shown in Fig. 8c.  The first body portion is limited by first side plate ref. 46 and rod detent ref. 76 such as shown in Fig. 5c and disclosed in paragraph [0082].  It is noted that this limiting characteristic is not applicable when the intervertebral device is in the compressed state, however this is not required by the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 - 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. (US 2010/0292796 A1) in view of Greenhalgh et al. (US 2011/0282453 A1).

Regarding claim 16, Greenhalgh (‘796) discloses a method, comprising: 
providing an intervertebral device having a base, a first body portion, and a second body portion (paragraph [0049] discloses a base refs. 6 & 76, a first body portion ref. 8 and a second body portion ref. 10, Fig. 1a), the base including first and second ends (see remarked Fig. 1a below), the first body portion configured to move in at least a first direction with respect to the base and the second body portion configured to move in at least a second direction with respect to the base (see remarked Fig. 1a below and Figs. 3a-3b), the base being configured to limit movement of the first body portion to movement between the first and second ends of the base (Fig. 5c shows the base limiting movement of the first body portion between side plate ref. 46 and lock ref. 76), the first body portion including a first element and the base portion including a second element (paragraph [0063] discloses a first engaging element ref. 50 and a second engaging element ref. 48); 
moving the first body portion in the first direction, the second body portion moving in the second direction in response to movement of the first body portion (Fig. 5c), the first element of the first body portion coupling to the second element of the base (Fig. 5c), but fails to disclose that the coupling of the first and second elements prevents movement of the second body portion in a third direction.  

Greenhalgh ('453) teaches an analogous device (Abstract, Fig. 1) with a base (Fig.1, ref. 10) and a first body portion (Fig. 1, refs. 96, 108), wherein they are configured to be slidably engaged (Figs. 9 & 11). Greenhalgh teaches a plurality of engaging elements on both of the first body portion and base (paragraphs [0080-83], refs. 152, 154, Figs. 15 - 16). Greenhalgh teaches that the engaging elements provide additional resistance against movement in one direction and provide an interference fit to prevent or minimize translation (paragraphs [0081, 83]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the engaging elements of the base and the first body portion of Greenhalgh (‘796) to have the teeth or plurality of engaging elements as taught by Greenhalgh (‘453) for the purpose of providing addition resistance against movement in a direction along a longitudinal axis to prevent unwanted loosening or lowering of the device and afford a user more control over the device.

    PNG
    media_image1.png
    706
    1201
    media_image1.png
    Greyscale


Regarding claim 17, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the base, and the first and second body portions form a void, movement of the first body portion in the first direction results in increasing an area of the void (Greenhalgh ‘796 shows a port ref. 26 which is connected to an internal void formed by the base and first and second body portions.  Thus when the device is expanded, the void also increases in volume).  

Regarding claim 18, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the base, and the first and second body portions form a void, the method including deploying one or more therapeutic agents within the void (Greenhalgh ‘796 shows a port ref. 26 which is connected to an internal void formed by the base and first and second body portions in which therapeutic agents may be placed, paragraph [0022]).  .  

Regarding claim 19, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 18, wherein the one or more therapeutic agents includes a substance to encourage bone growth Greenhlagh (‘796) discloses bone growth factors).  

Regarding claim 20, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 18, wherein the base, and the first and second body portions form a void, a central axis of each of the base, and first and second body portions passing through the void (Greenhalgh (‘796), Figs. 4a-b show a top view in which the void may be seen, ref. 27 and a central axis of each portion of the device would pass through the void).  

Regarding claim 21, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein moving the first body portion in the first direction results in adjusting a height of the intervertebral device (Greenhalgh (‘796), Fig. 5c).  

Regarding claim 22, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the method further includes moving the first body portion in a fourth direction, and moving the first body portion in the first direction and the fourth direction results in adjusting a height the intervertebral device (Greenhalgh (‘796), Fig. 5c and see Fig. 1a above).  

Regarding claim 23, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the first direction is in a direction toward a distal end of the device along a longitudinal axis of the base (the distal end may be oriented at the first end, thus see remarked Fig. 1a above).  

Regarding claim 24, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 16, wherein the first direction is in a direction toward a proximal end of the device along a longitudinal axis of the base (the proximal end may be oriented at the first end).  

Regarding claim 25, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 21, wherein adjusting a height of the intervertebral device includes expanding the intervertebral device (Greenhalgh (‘796), Figs. 5c & 16 - 17).  

Regarding claim 26, Greenhalgh (‘796) in view of Greenhalgh (‘453) discloses the method of claim 22, wherein adjusting the height of the intervertebral device includes expanding and contracting the intervertebral device (Greenhalgh (‘796), Figs. 5c & 16- 17).   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773